 

 

 

IN THE UNITED STATES DISTRICT COURT

2020 JAN 30 PH 3:03
FOR THE SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION CLERK = ods
DARRELL D. KILLENS, )
Plaintiff, 5
V. 5 CV 319-027
SHERIFF CHRIS STEVERSON,
Defendant.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Although
Plaintiff has filed additional motions since the Magistrate Judge’s R&R, none of the filings
address the R&R. (See doc. nos. 35, 36.) Accordingly, the Court ADOPTS the Report and
Recommendation of the Magistrate Judge as its opinion, DENIES Plaintiff's motion for a
temporary restraining order, (doc no. 25), and DENIES Plaintiff's motion to reconsider the
Court’s November 12, 2019 Order, (doc. 31).

SO ORDERED rise ay of 2020, at Augusta, Georgia.

 

 

 
